TATE, Judge.
I respectfully dissent. The Court of Appeal was in error in not considering the lay evidence, Tantillo v. Liberty Mutual Ins. Co., 315 So.2d 743 (La.1975), and I am unable to agree with the majority that, despite the erroneous language, no intermediate court actually did so. Further, although the error was not specifically assigned, the court of appeal erred in not according well over fifty weeks Compensation for permanent loss of function of the hand, La.R.S. 23:1221 (4) (n) even though it found no disability.
D'IXON, J., dissents from refusal.
CALOGERO, J., votes to grant this writ.